     Case 2:20-cv-00968-KJD-NJK Document 12 Filed 01/27/21 Page 1 of 2




1    Michael Kind, Esq.
     Nevada Bar No.: 13903
2    KIND LAW
     8860 South Maryland Parkway, Suite 106
3    Las Vegas, Nevada 89123
     (702) 337-2322
4    (702) 329-5881 (fax)
     mk@kindlaw.com
5
     George Haines, Esq.
6    Nevada Bar No. 9411
     FREEDOM LAW FIRM, LLC
7    8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
8    (702) 880-5554
     (702) 385-5518 (fax)
9    ghaines@freedomlegalteam.com
     Attorneys for Elizabeth A. Bonilla
10
   Brandi M. Planet, Esq.
11 Lex Domus Law
   brandi@lexdomuslaw.com
12 702-340-9227
   www.lexdomuslaw.com
13 Attorneys for Defendant
   Denefits, LLC
14
15                         UNITED STATES DISTRICT COURT
16                               DISTRICT OF NEVADA
17
18    Elizabeth A. Bonilla,                   Case No.: 2:20-cv-00968-KJD-NJK
19                Plaintiff,                  STIPULATION TO DISMISS
                                              ACTION WITH PREJUDICE
20          v.
                                              Complaint filed:   5/28/2020
21    Denefits, LLC,
                                              Hon. Kent J. Dawson
22                Defendant.                  Hon. Nancy J. Koppe
23
24
25
26
27
28

                    STIPULATION TO DISMISS ACTION WITH PREJUDICE
     Case 2:20-cv-00968-KJD-NJK Document 12 Filed 01/27/21 Page 2 of 2




1                      CORPORATE DISCLOSURE STATEMENT
2          Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,
3    Plaintiff Elizabeth Bonilla and Defendant Denefits, LLC hereby stipulates that the
4    above entitled action is dismissed with prejudice.
5
      Dated: January 25, 2021                Respectfully submitted,
6
                                             KIND LAW
7
8                                            /s/ Michael Kind
                                             Michael Kind, Esq.
9                                            8860 South Maryland Parkway, Suite
10                                           106
                                             Las Vegas, Nevada 89123
11                                           Attorney for Elizabeth A. Bonilla
12
13
14                                           LEX DOMUS LAW
15
16
                                             By: /s/ Brandi M. Planet
17                                             Brandi M. Planet
                                               Attorneys for Defendant
18                                             Denefits, LLC
19
20
21
22
23
24
25
26
27
28
                                             -2-
                         STIPULATION TO DISMISS ACTION WITH PREJUDICE
